            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 1 of 19




        1    WO                                                                                       MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9     Jonathan M. Arther,                              No. CV 20-00189-PHX-JAT (JFM)
       10                           Plaintiff,
       11     v.                                               ORDER
       12
              Corizon Health, Inc., et al.,
       13
                                    Defendants.
       14
       15           On January 24, 2020, Plaintiff Jonathan M. Arther, who is not in custody, filed a
       16    pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and an Application to Proceed
       17    In District Court Without Prepaying Fees and Costs. In a February 14, 2020 Order, the
       18    Court granted the Application to Proceed and dismissed the Complaint because Plaintiff
       19    had failed to state a claim. The Court gave Plaintiff thirty days to file an amended
       20    complaint that cured the deficiencies identified in the Order.
       21           On March 23, 2020, Plaintiff filed a letter seeking an extension of time to file his
       22    first amended complaint. In a March 27, 2020 Order, the Court granted Plaintiff’s request
       23    and gave him thirty days to file his first amended complaint.
       24           On April 23, 2020, Plaintiff filed his First Amended Complaint (Doc. 8). The Court
       25    will dismiss the First Amended Complaint with leave to amend.
       26    I.     Statutory Screening of In Forma Pauperis Complaints
       27           Pursuant to 28 U.S.C. § 1915(e)(2), in a case in which a plaintiff has been granted
       28    in forma pauperis status, the Court shall dismiss the case “if the court determines that . . .


JDDL
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 2 of 19




        1    (B) the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may
        2    be granted; or (iii) seeks monetary relief against a defendant who is immune from such
        3    relief.”
        4           A pleading must contain a “short and plain statement of the claim showing that the
        5    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        6    not demand detailed factual allegations, “it demands more than an unadorned, the-
        7    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        8    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        9    conclusory statements, do not suffice.” Id.
       10           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
       11    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
       12    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
       13    that allows the court to draw the reasonable inference that the defendant is liable for the
       14    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
       15    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
       16    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
       17    allegations may be consistent with a constitutional claim, a court must assess whether there
       18    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
       19           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
       20    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
       21    (9th Cir. 2010). A “complaint [filed by a pro se individual] ‘must be held to less stringent
       22    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
       23    U.S. 89, 94 (2007) (per curiam)). If the Court determines that a pleading could be cured
       24    by the allegation of other facts, a pro se litigant is entitled to an opportunity to amend a
       25    complaint before dismissal of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th
       26    Cir. 2000) (en banc). Plaintiff’s First Amended Complaint will be dismissed for failure to
       27    state a claim, but because it may possibly be amended to state a claim, the Court will
       28    dismiss it with leave to amend.


JDDL
                                                            -2-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 3 of 19




        1    II.     First Amended Complaint
        2            In his one-count First Amended Complaint, Plaintiff names as Defendants former
        3    Arizona Department of Corrections (ADC) Director Charles Ryan, Assistant Director of
        4    Health Richard Pratt, and Corizon Health, Inc., in their individual and official capacities.
        5    Plaintiff alleges Defendant Ryan was responsible for providing adequate healthcare to
        6    ADC prisoners, Defendant Pratt is responsible for overseeing healthcare for ADC
        7    prisoners, and Defendant Corizon was, at the time, contracted to provide medical care for
        8    ADC.
        9            Plaintiff alleges a violation of the Eighth Amendment regarding his medical care.
       10    He claims that after he was transferred to the Arizona State Prison Complex-
       11    Florence (ASPC-Florence), the medical staff at the prison allowed him “to go 4 or more
       12    weeks” without any medical attention following a major eye surgery. Plaintiff asserts that
       13    after the transfer, he no longer received off-site visits with physicians or visits in the
       14    medical department for six weeks, the pressure in his eye was not monitored by an off-site
       15    physician or anyone in the medical department at ASPC-Florence, and he did not receive
       16    his daily medication. He alleges that once he was provided with medication, it was “not
       17    the same medication” and he began experiencing swelling, discomfort, burning, and a
       18    runny eye. He claims that when he expressed his concerns to the medical staff, he was
       19    threatened with reprimand if he refused the medication.
       20            Plaintiff also contends ASPC-Florence’s medical staff and Defendant Corizon sent
       21    him for a second eye surgery in 2018, but Defendant Corizon did not approve any medical
       22    follow-up off-site visits after the second surgery and Plaintiff was never taken off-site for
       23    a follow-up visit after the second surgery.
       24            Plaintiff alleges he is now completely blind in his left eye. In his Request for Relief,
       25    he seeks monetary damages, a declaration that the acts and omissions described in the First
       26    Amended Complaint violated his constitutional rights, his attorney’s fees, and his costs of
       27    suit.
       28    ....


JDDL
                                                           -3-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 4 of 19




        1    III.   Failure to State a Claim
        2           Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        3    520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        4    v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
        5    liberal interpretation of a civil rights complaint may not supply essential elements of the
        6    claim that were not initially pled. Id.
        7           A.     Defendants Ryan and Pratt
        8                  1.     Individual Capacity Claims
        9           A suit against a defendant in his or her individual capacity seeks to impose personal
       10    liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). For a person
       11    to be liable in his or her individual capacity, “[a] plaintiff must allege facts, not simply
       12    conclusions, that show that the individual was personally involved in the deprivation of his
       13    civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). A plaintiff must
       14    allege he suffered a specific injury as a result of specific conduct of a defendant and show
       15    an affirmative link between the injury and the conduct of that defendant. See Rizzo v.
       16    Goode, 423 U.S. 362, 371-72, 377 (1976). There is no respondeat superior liability under
       17    § 1983, and therefore, a defendant’s position as the supervisor of persons who allegedly
       18    violated Plaintiff’s constitutional rights does not impose liability. Monell v. Dep’t of Soc.
       19    Servs. of New York, 436 U.S. 658 (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th
       20    Cir. 1992); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “Because vicarious liability
       21    is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-
       22    official defendant, through the official’s own individual actions, has violated the
       23    Constitution.” Iqbal, 556 U.S. at 676.
       24           Plaintiff has not alleged that Defendants Ryan and Pratt personally participated in a
       25    deprivation of Plaintiff’s constitutional rights, were aware of a deprivation and failed to
       26    act, or formed policies that resulted in Plaintiff’s injuries. Thus, the Court will dismiss
       27    without prejudice Plaintiff’s individual capacity claims against Defendants Ryan and Pratt.
       28    ....


JDDL
                                                         -4-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 5 of 19




        1                  2.      Official Capacity Claims
        2           Plaintiff cannot maintain a lawsuit for damages against ADC employees in their
        3    official capacities. See Hafer v. Melo, 502 U.S. 21, 27 (1991) (“State officials sued for
        4    damages in their official capacity are not ‘persons’ for purposes of the suit because they
        5    assume the identity of the government that employs them.”); see also Gilbreath v. Cutter
        6    Biological, Inc., 931 F.2d 1320, 1327 (9th Cir. 1991).
        7           Plaintiff may maintain a lawsuit against ADC employees in their official capacity
        8    for prospective declaratory and injunctive relief because under the doctrine set forth in Ex
        9    parte Young, 209 U.S. 123 (1908), the Eleventh Amendment “does not . . . bar actions for
       10    prospective declaratory or injunctive relief against state officers in their official capacities
       11    for their alleged violations of federal law.” Coalition to Defend Affirmative Action v.
       12    Brown, 674 F.3d 1128, 1134 (9th Cir. 2012). But not all declaratory and injunctive relief
       13    is prospective. The exception is intended to prevent continuing violations of federal law
       14    and “does not permit judgments against state officers declaring that they violated federal
       15    law in the past.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.
       16    139, 146 (1993); see also Hindes v. F.D.I.C., 137 F.3d 148, 166 (3d Cir. 1998) (“The type
       17    of prospective relief permitted under Young is relief intended to prevent a continuing
       18    violation of federal law.”). Plaintiff is seeking retrospective, rather than prospective,
       19    declaratory relief.
       20           Thus, the Court will dismiss Plaintiff’s official capacity claims against Defendants
       21    Ryan and Pratt.
       22           B.     Defendant Corizon
       23           To state a claim under § 1983 against a private entity performing a traditional public
       24    function, such as providing medical care for prisoners, a plaintiff must allege facts to
       25    support that his constitutional rights were violated as a result of a policy, decision, or
       26    custom promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc.,
       27    698 F.3d 1128, 1138-39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir.
       28    1997). A plaintiff must allege the specific policy or custom and how it violated his


JDDL
                                                          -5-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 6 of 19




        1    constitutional rights. A private entity is not liable merely because it employs persons who
        2    allegedly violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1138-39;
        3    Buckner, 116 F.3d at 452.
        4           Plaintiff has not alleged that any of the conduct described in the First Amended
        5    Complaint was the result of a specific policy or custom of Defendant Corizon. Thus, the
        6    Court will dismiss without prejudice Defendant Corizon.
        7    IV.    Leave to Amend
        8           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
        9    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
       10    submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
       11    Court will mail Plaintiff a court-approved form to use for filing a second amended
       12    complaint.1
       13           Plaintiff must clearly designate on the face of the document that it is the “Second
       14    Amended Complaint.” The second amended complaint must be retyped or rewritten in its
       15    entirety and may not incorporate any part of the original Complaint or First Amended
       16    Complaint by reference. Plaintiff may include only one claim per count.
       17           A second amended complaint supersedes the original Complaint and First Amended
       18    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
       19    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
       20    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
       21    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
       22    Amended Complaint and that was voluntarily dismissed or was dismissed without
       23    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
       24    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
       25           If Plaintiff files a second amended complaint, Plaintiff must write short, plain
       26    statements telling the Court: (1) the constitutional right Plaintiff believes was violated;
       27
       28           1
                      Although Plaintiff is not a prisoner, the Court suggests Plaintiff use this form to
             assist him in coherently presenting his claims to the Court.

JDDL
                                                        -6-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 7 of 19




        1    (2) the name of the Defendant who violated the right; (3) exactly what that Defendant did
        2    or failed to do; (4) how the action or inaction of that Defendant is connected to the violation
        3    of Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
        4    that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377.
        5           Plaintiff must repeat this process for each person he names as a Defendant. If
        6    Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
        7    injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
        8    failure to state a claim.     Conclusory allegations that a Defendant or group of
        9    Defendants has violated a constitutional right are not acceptable and will be
       10    dismissed.
       11           If Plaintiff files a second amended complaint, he should take note that not every
       12    claim by a prisoner relating to inadequate medical treatment states a violation of the Eighth
       13    Amendment. To state a § 1983 medical claim, a plaintiff must show (1) a “serious medical
       14    need” by demonstrating that failure to treat the condition could result in further significant
       15    injury or the unnecessary and wanton infliction of pain and (2) the defendant’s response
       16    was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
       17           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
       18    1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
       19    know of and disregard an excessive risk to inmate health; “the official must both be aware
       20    of facts from which the inference could be drawn that a substantial risk of serious harm
       21    exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
       22    Deliberate indifference in the medical context may be shown by a purposeful act or failure
       23    to respond to a prisoner’s pain or possible medical need and harm caused by the
       24    indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
       25    prison official intentionally denies, delays, or interferes with medical treatment or by the
       26    way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
       27    97, 104-05 (1976); Jett, 439 F.3d at 1096.
       28    ....


JDDL
                                                          -7-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 8 of 19




        1              Deliberate indifference is a higher standard than negligence or lack of ordinary due
        2    care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
        3    negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
        4    220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002) (emphasis added); see also Broughton v.
        5    Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (mere claims of “indifference,”
        6    “negligence,” or “medical malpractice” do not support a claim under § 1983). “A
        7    difference of opinion does not amount to deliberate indifference to [a plaintiff’s] serious
        8    medical needs.” Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in
        9    medical care, without more, is insufficient to state a claim against prison officials for
       10    deliberate indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
       11    407 (9th Cir. 1985). The indifference must be substantial. The action must rise to a level
       12    of “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
       13    V.        Warnings
       14              A.     Address Changes
       15              Plaintiff must file and serve a notice of a change of address in accordance with Rule
       16    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       17    relief with a notice of change of address. Failure to comply may result in dismissal of this
       18    action.
       19              B.     Possible Dismissal
       20              If Plaintiff fails to timely comply with every provision of this Order, including these
       21    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
       22    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
       23    the Court).
       24    IT IS ORDERED:
       25              (1)    The First Amended Complaint (Doc. 8) is dismissed for failure to state a
       26    claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
       27    complaint in compliance with this Order.
       28    ....


JDDL
                                                            -8-
            Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 9 of 19




        1           (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
        2    of Court must, without further notice, enter a judgment of dismissal of this action with
        3    prejudice and deny any pending unrelated motions as moot.
        4           (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
        5    civil rights complaint by a prisoner.
        6           Dated this 28th day of April, 2020.
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                          -9-
       Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 10 of 19



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 11 of 19



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 12 of 19




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 13 of 19




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 14 of 19



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 15 of 19




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 16 of 19



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 17 of 19



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 18 of 19



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-00189-JAT--JFM Document 10 Filed 04/29/20 Page 19 of 19



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
